     Case 3:18-cv-00217-LRH-WGC Document 20 Filed 11/13/18 Page 1 of 3



     Cyrus Safa
 1   Attorney at Law: 282971
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Helen A. Hansen
 6
 7
                          UNITED STATES DISTRICT COURT
 8                             DISTRICT OF NEVADA
 9
10
11   HELEN A. HANSEN,                          ) Case No.: 3:3:18-cv-00217-LRH-WGC
                                               )
12                                             ) STIPULATION FOR DISMISSAL
                  Plaintiff,                   )
13                                             )
         vs.                                   )   AND ORDER THEREON
14   NANCY A. BERRYHILL, Acting                )
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17                                             )
                                               )
18
19
           TO THE HONORABLE WILLIAM G. COBB, MAGISTRATE JUDGE OF
20
     THE DISTRICT COURT:
21
           IT IS HEREBY STIPULATED, by and between Helen A. Hansen
22
     (“Plaintiff”) and Nancy A. Berryhill as the Acting Commissioner of Social
23
     Security (“Defendant”), that this matter be dismissed with prejudice, each party to
24
     bear its own fees, costs, and expenses. The parties enter into this stipulation
25
     ///
26
27
                                              -1-
28
     Case 3:18-cv-00217-LRH-WGC Document 20 Filed 11/13/18 Page 2 of 3




 1   pursuant to the terms of F.R.Civ.P. Rule 41(a)(1)(A)(ii) and 41(a)(1)(B), requiring
 2   no separate order of the Court.
 3   DATE: November 9, 2018            Respectfully submitted,
 4                                     LAW OFFICES OF LAWRENCE D. ROHLFING
 5
                                           /s/ Cyrus Safa
 6                                BY: __________________
 7                                   Cyrus Safa
                                     Attorney for plaintiff Helen A. Hansen
 8
     DATE: November 9, 2018                  DAYLE ELIESON
 9                                           United States Attorney
10
11
12
                                             /s/ Michael K. Marriott
13
                                       MICHAEL K. MARRIOTT
14                                     Special Assistant United States Attorney
15                                     Attorneys for Defendant Nancy A. Berryhill,
                                       Acting Commissioner of Social Security
16                                     (Per e-mail authorization)
17
18        IT IS SO ORDERED.
     IT IS SO ORDERED.
19        DATED this 14th day of November, 2018.
     DATE:                                       ________________________________
20
                                                 LARRY R. HICKS
                                       ___________________________________
21                                               UNITED STATES
                                       THE HONORABLE      WILLIAMDISTRICT JUDGE
                                                                     G. COBB
                                       UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
                                               -2-
28
